DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 10/27/2021.  The applicants are advised that examiner Mahmoud Dahimene (previous examiner) is no longer handle this application.  Examiner Binh X Tran will handle this application.  Claim 1 was pending.  Claim 1 was amended. Claims 2-13 were cancelled.

Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“Applicant respectfully submits that the skilled artisan viewing the expansive list of surfactants provided by Seki would have no compelling reason, or importantly a reasonable expectation of success, in selecting for use one of the surfactants from the expansive list when it has been demonstrated that the different surfactants have differing results—that is, the listed surfactants are not interchangeable. For example, Comparative Examples 4 and 5 detailed in the originally-filed specification illustrate polishing liquids including sodium polyacrylate (PAA) in place of carboxymethyl cellulose (CMC). Paragraph [0052] of the originally-filed specification. As illustrated in Table 1, the comparative examples including sodium polyacrylate (PAA) have subpar performance when compared to the examples’ including carboxymethyl cellulose (CMC). As such, the Office’s reference to the surfactants listed in Seki at Paragraph [0097] amounts to nothing more than an improper suggestion that it would have been allegedly obvious to try the different components”
	The applicants further stated:
	“Similarly, Applicant respectfully submits that none of the cited references, alone or in combination, teaches a polishing liquid including manganese dioxide (MnO2) abrasive grains having a zeta potential of -28 mV or less and -100 mV or more. For example, the Office notes that Seki discloses “manganese oxide abrasive grains.” Page 3 of the current Office Action (citing Seki at Paragraph [0108]). Indeed, Seki states that “[e]xamples of preferable grains include silica (precipitated silica, fumed silica, colloidal silica, synthetic silica), ceria, alumina, titania, zirconia, germania, manganese oxide, _ silicon carbide, polystyrene, polyacrylic articles and polyterephthalates.” Seki at Paragraph [0108] (emphasis added).
Applicant respectfully submits that the skilled artisan viewing the expansive list of grains provided by Seki would have no compelling reason, or importantly a reasonable expectation of success, in selecting for use one of the grains from the expansive list when it has been demonstrated that the different grains have differing results—that is, the listed grains are not interchangeable. For example, Comparative Example 8 detailed in the originally-filed specification illustrates a polishing liquid including silica (SiO2) grains instead of manganese dioxide (MnO2) grains, while Comparative Example 9 detailed in the originally-filed specification illustrates a polishing liquid include alumina (AlO3) grains instead of manganese dioxide (MnQ2) grains. As illustrated in Table 1, the comparative examples including silica (SiO2) grains and/or alumina (AlO3) grains have subpar performance when compared to the examples including manganese dioxide (MnO2) grains. As such, the Office’s reference Serial No. 16/461,578 Page 6 of 7 to the grains listed in Seki at Paragraph [0108], as in the instance of the surfactants discussed above, amounts to an improper suggestion that it would have been allegedly obvious to try the different components.
In view of the foregoing, the teachings of Seki, Izumi, Hsu, and/or Singh, considered independently or in combination, fail to render amended Claim 1 unpatentable. Accordingly, Applicant earnestly solicits reconsideration and withdrawal of this rejection.”
The applicant’s arguments were persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103.

Allowable Subject Matter
5.	Claim 1 is allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts fail to disclose or suggest a step of polishing a silicon carbide substrate with a polishing liquid, wherein the polishing liquid comprises:
2) abrasive grains having a zeta potential of -28 mV or less and -100 mV or more; 
permanganate ions; and 
a carboxymethyl cellulose or a derivative thereof, wherein the polishing liquid has a pH of 5 or more and 11 or less, 
wherein a degree of etherification of the carboxymethyl cellulose or the derivative thereof is in a range of 0.3 to 0.8, 
wherein the manganese dioxide (MnO2) abrasive grains have a particle size at 50% cumulative volume percentage of 0.1 µm or more and 5.0 µm or less in a particle size distribution determined by a laser diffraction/scattering method, 
wherein a content of manganese dioxide (MnO2) abrasive grains in the polishing liquid is 0.1 mass% or more and 10 mass% or less, 
wherein a content of permanganate ions in the polishing liquid is 0.1 mass% or more and 20.0 mass% or less, and 
wherein a content of a carboxymethyl cellulose or a derivative thereof in the polishing liquid is 0.01 mass% or more and 1.0 mass% or less.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Reference Cited form.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713